Drawings
The drawings received on 5/26/2022 are acceptable.
REASONS FOR ALLOWANCE
Claims 1 and 3-6 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a piece type ball screw comprising: a screw shaft with a spiral external thread groove on an outer peripheral surface, a nut which is fitted onto the screw shaft and has a spiral internal thread groove on an inner peripheral surface, a plurality of rolling elements rotatably arranged in a track path formed between the external thread groove and the internal thread groove; and a piece member which is attached to the nut and connects the internal thread grooves to each other, wherein the piece member includes a piece body in which a return groove connecting the internal thread grooves is formed and a pair of engaging portions which are provided on the piece body, extend in opposite directions in a circumferential direction of the nut, and engage with the internal thread groove of the nut, and a joint portion between the piece body and the engaging portion has a fillet shape, and at least one of the piece body and the engaging portion has a relief portion recessed in a direction away from the nut and the fillet-shaped portion is formed in the relief portion, as required by claim 1. Heck et al. (U.S. P.G. Publication No. 2016/0273633 A1) and Yoshida et al. (U.S. Patent No. 6,454,042 B2) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, at least one of the piece body and the engaging portion has a relief portion recessed in a direction away from the nut and the fillet-shaped portion is formed in the relief portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656